Case 9:18-cv-80176-BB Document 316 Entered on FLSD Docket 11/26/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative              CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

            Plaintiffs,

   v.

   CRAIG WRIGHT

            Defendant.

   JOINT NOTICE OF ATTEMPTED COMPLIANCE WITH COURT ORDER (DE #310)
                                 AND
       JOINT MOTION FOR LIMITTED EXTENSION OF CERTAIN PRETRIAL
                              DEADLINES

           On November 25, 2019, the Court issued an Order (ECF No. 310) requiring the parties file

  a joint notice indicating the agreed upon dates for the Defendant’s deposition. Prior and since the

  issuance of that Order, the parties have been working cooperatively to schedule depositions,

  complete their expert disclosures, and otherwise comply with the pretrial deadlines set by the

  Court.

           The parties have been unable to find mutually agreeable dates for the deposition of

  Dr. Wright.

           Plaintiffs offered to take the Defendant’s deposition on any combination of December 17,

  18 and 19, and 23. The Defendant and his counsel have indicated that they are not available then.

  Defendant has a pre-planned family vacation over the Christmas holiday (including December 23)

  and Defendant’s counsel have pre-paid family holiday plans that conflict with the proposed dates.

           Defendant provided two dates: December 30 and January 3. Given that (i) the deposition

  will take place in London, (ii) those dates are 5 days apart spanning the New Year’s Holiday
Case 9:18-cv-80176-BB Document 316 Entered on FLSD Docket 11/26/2019 Page 2 of 4



  (meaning counsel will miss the new year holiday with their families), and (iii) co-counsel for the

  Plaintiffs has a pre-paid vacation that conflicts with those dates, Plaintiffs strongly prefer not to

  accept them.

                                                       Joint Motion

             Given the schedules laid out above, the holidays, and other commitments of counsel, the

  parties agree that it will be extremely burdensome to complete the depositions of both Plaintiffs

  and the Defendant prior to January 3. Accordingly, the parties jointly move to extend the deadline

  to complete party depositions to January 17. Should the Court grant this extension, Dr. Wright’s

  deposition will be set for January 14 and 15.1 If the Court does not grant the extension, the parties

  need the Court to resolve the inability to schedule Defendant’s deposition at a mutually agreeable

  time.

             Additionally, the parties request a brief extension of the deadlines related to expert

  disclosures. Specifically, the parties move that the deadline for expert disclosures be moved back

  to December 13 (currently December 5) and that the rebuttal expert disclosure deadline be moved

  to January 3 (currently December 19). This extension is needed, in part, to accommodate the fact

  that one of Plaintiffs’ witnesses is getting married on the week of December 5 and will be relatively

  unavailable due to his nuptials. Additionally, the parties request that the deadline for the

  completion of expert depositions be extended until January 17.

             None of the above requested extensions will require extension of other deadlines, including

  the trial date. For the Court’s convenience, the Parties are requesting the following modifications

  to the current scheduling order:

         •   Deadline for rebuttal expert disclosure: January 3, 2019


  1
      The parties remain confident they can jointly set the dates for Ira and W&K if this extension is granted.
Case 9:18-cv-80176-BB Document 316 Entered on FLSD Docket 11/26/2019 Page 3 of 4



        •   Craig Wright Deposition: January 14 and 15, 2019.2

        •   Deadline to complete Party and Expert depositions: January 17, 2019

        •   Deadline to make initial expert disclosures: December 13, 2019


                                   S.D. FLA. L.R. 7.1 CERTIFICATION

            Pursuant to S.D. Fla. L.R. 7.1(a)(3), the parties are jointly moving for the requested relief.


      Dated November 26, 2019                              Respectfully submitted,

      By: s/ Andres Rivero
                                                           s/ Velvel (Devin) Freedman
      ANDRES RIVERO                                        Velvel (Devin) Freedman, Esq.
      Florida Bar No. 613819                               ROCHE FREEDMAN LLP
      AMANDA MCGOVERN                                      200 S. Biscayne Blvd.
      Florida Bar No. 964263                               Suite 5500
      ZAHARAH MARKOE                                       Miami, Florida 33131
      Florida Bar No. 504734                               vel@rochefreedman.com

      RIVERO MESTRE LLP                                    Kyle W. Roche, Esq.
      2525 Ponce de Leon Boulevard, Suite 1000             Admitted Pro Hac Vice
      Miami, Florida 33134                                 ROCHE FREEDMAN LLP
      Telephone: (305) 445-2500                            185 Wythe Avenue F2
      Fax: (305) 445-2505                                  Brooklyn, New York 11249
      Email: arivero@riveromestre.com                      kyle@rochefreedman.com
      Email: arolnick@riveromestre.com
      Email: amcgovern@riveromestre.com                    Andrew S. Brenner, Esq.
      Email: zmarkoe@riveromestre.com                      BOIES SCHILLER FLEXNER LLP
      Email: receptionist@riveromestre.com                 100 SE 2nd Street, Suite 2800
                                                           Miami, Florida 33131
      Attorneys for Dr. Craig Wright                       abrenner@bsfllp.com

                                                           Counsel to Plaintiffs Ira Kleiman as Personal
                                                           Representative of the Estate of David Kleiman
                                                           and W&K Info Defense Research, LLC.




  2
   The second date may or may not be necessary, depending on the Court’s ruling on Plaintiffs’ Motion for Leave to
  Extend Deposition Time Limit and for Special Master (DE #307).
Case 9:18-cv-80176-BB Document 316 Entered on FLSD Docket 11/26/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 26, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record via transmission of Notices of Electronic Filing
  generated by CM/ECF.

                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman
